UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4949


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

MICHAEL MORTON,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:08-cr-00729-MBS-11)


Submitted:   April 4, 2011                  Decided:   April 7, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leslie Locklair, LOCKLAIR LEGAL SERVICES, LLC, Daniel Island,
South Carolina, for Appellant.     Stanley Duane Ragsdale, John
David Rowell, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Morton appeals the 262-month sentence imposed

following his guilty plea to conspiracy to possess with intent

to distribute and to distribute fifty grams or more of crack

cocaine, in violation of 21 U.S.C. § 846 (2006).                          Counsel for

Morton filed a brief in this court in accordance with Anders v.

California, 386 U.S. 738 (1967), stating that she has found no

meritorious       grounds         for    appeal,        but    questioning          the

reasonableness of Morton’s sentence.               Morton received notice of

his right to file a pro se supplemental brief, but did not file

one.        Because we find no meritorious grounds for appeal, we

affirm.

              We review a sentence imposed by a district court under

a   deferential    abuse     of   discretion     standard.        Gall     v.   United

States, 552 U.S. 38, 51 (2007); United States v. Lynn, 592 F.3d
572, 575-76 (4th Cir. 2010).            We begin by reviewing the sentence

for    significant       procedural     error,    including     such       errors    as

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based   on     clearly    erroneous     facts,     or   failing      to    adequately

explain the chosen sentence.”             Gall, 552 U.S. at 51.             If there

are    no    significant    procedural        errors,    we   then    consider      the

substantive reasonableness of the sentence, taking into account

                                          2
the   totality       of         the     circumstances.                United       States v.

Mendoza-Mendoza,          597 F.3d 212,     216    (4th    Cir.    2010).          “When

rendering    a      sentence,         the     district     court        ‘must       make    an

individualized       assessment          based     on     the     facts       presented.’”

United    States    v.     Carter,      564 F.3d 325,    328    (4th       Cir.   2009)

(quoting Gall, 552 U.S. at 50) (emphasis omitted).                            Accordingly,

a sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “‘state in open court’”

the particular reasons that support its chosen sentence.                                   Id.

(quoting 18 U.S.C.A. § 3553(c) (West 2000 & Supp. 2010)).                                  The

court’s     explanation          need    not      be     exhaustive;         it     must    be

“sufficient ‘to satisfy the appellate court that the district

court has considered the parties’ arguments and has a reasoned

basis for exercising its own legal decisionmaking authority.’”

United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010)

(quoting    Rita     v.    United       States,     551 U.S. 338,    356    (2007))

(alterations omitted).

            We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable.                                  The

district    court    correctly          calculated       the    Guidelines        range    and

understood that it was advisory.                       Furthermore, it is apparent

that the court considered the arguments of the parties and had a

reasoned     basis        for     its       decision.           The     court       made    an

individualized statement explaining the sentence imposed.                                   We

                                              3
presume    that   the   sentence,      at       the   bottom    of   the    Guidelines

range, is reasonable; Morton has not rebutted that presumption.

Thus, we affirm the sentence imposed as reasonable.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment. This court

requires that counsel inform Morton, in writing, of the right to

petition    the   Supreme     Court    of       the   United   States      for   further

review. If Morton requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move     in     this     court        for       leave    to    withdraw          from

representation.       Counsel’s motion must state that a copy thereof

was served on Morton.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and        argument     would    not      aid    the

decisional process.

                                                                                 AFFIRMED




                                            4